Citation Nr: 1614376	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for the right forefoot region, manifested by residual osteoarthritis of the first digit metatarsophalangeal inter and right fourth toe proximal interphalangeal joint, and mild fifth toe hammertoe (hereinafter referred to as a right foot disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the 20 percent rating for the Veteran's right foot disability.

In November 2013, the Board remanded this issue for further development, along with the issue of service connection of bilateral hearing loss.  In January 2014, the RO granted service connection for bilateral hearing loss.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In this case, the Agency of Original Jurisdiction substantially complied with the Board's November 2013 remand instructions by obtaining relevant VA treatment records since June 2012, scheduling a VA examination in January 2014, and readjudicating the claim in a January 2014 Supplemental Statement of the Case.

The Veteran testified before a Veterans Law Judge at a June 2013 videoconference hearing, and a transcript of this hearing is of record.


FINDING OF FACT

During the entirety of the appeal period, the Veteran's right foot disability has manifested pain, swelling, stiffness, and tenderness, which is productive of moderately severe impairment.


CONCLUSION OF LAW

During the entirety of the appeal period, the criteria for an increased rating in excess of 20 percent for a service-connected right foot disability have not been met.  38 US.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in December 2010, which set out the type of evidence needed to substantiate his claim.

As noted above, the Veteran testified at a Board hearing in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in January 2011 and November 2013, which the Board finds to be adequate because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.


II. Increased Rating

The Veteran generally contends that the disability rating assigned to his service-connected right foot disability is not commensurate with the severity of such.  Therefore, he claims that an increase is warranted.  See VBMS, 3/16/16 Appellate Brief.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected right foot disability has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a general rating criteria for "other foot injuries."  Under this provision, a 20 percent rating is assigned for a moderately severe foot injury.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.

Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule or under VA law and appear to have no commonly accepted medical definition.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of these terms.  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning) (citing Asgrow Seed Co. v. Winterboer, 513 U.S. 179, 187, 115 S. Ct. 788, 130 L. Ed. 2d 682 (1995)).

The adjective "severe" is defined in terms of illness as "grave" or "critical."  See "severe," Dictionary.com Unabridged. Random House, Inc. (http://dictionary.reference.com/browse/severe).

The term "severe" is used throughout the rating schedule, including in Diagnostic Code 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific diagnostic code.  Within the context of Diagnostic Code 5284, which establishes a successive, tiered rating structure, it represents the highest or most extreme level.

Within the context of Diagnostic Code 5284, "moderately severe" is a level that is more impaired than moderate, and less impaired than severe.  In order to be characterized as moderately severe under Diagnostic Code 5284, there must be features of both moderate foot injury and severe foot injury, which considered together, establishes an intermediate level of impairment.

VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran contends that the pain in all of his toes has become more severe since his January 2009 VA examination.  He reported constant pain and severe pain across his toes when walking.  Although his custom shoe inserts helped, he stated that his toes still hurt, depending on the weather and the day.  He stated that he could walk a mile if needed and that he could push off his toes, but did not most of the time due to pain.  See 1/19/11 Statement in Support of Claim; Virtual VA, 8/24/13 Hearing Transcript; VBMS, 3/16/16 Appellate Brief.

A January 2011 VA examination recounted the Veteran's history and recited his complaints.  On objective examination, the VA examiner found the Veteran's posture and gait to be within normal limits and stated that he did not require any assistive device for ambulation.  Examination of the feet revealed evidence of abnormal weight-bearing, but no signs of unusual shoe wear pattern or breakdown.  The VA examiner found tenderness, no hammertoes, limitations with standing and walking, and range of motion within normal limits.  He did not find painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  The diagnosis was right forefoot region with residual severe osteoarthritis, right fourth toe proximal interphalangeal joint with mild fifth toe hammertoe, with subjective factors of pain, stiffness, and swelling, and objective factors of tenderness.  He remarked that the Veteran complained of pain in all toes.

VA treatment records from March 2011 to October 2011 reflect complaints of pain in the toes of the right foot that was worse with prolonged walking; assessments of pain in toes, likely traumatic arthritis, and hammertoe of the fourth toe, status post old fracture; and findings of tenderness at the metacarpophalangeal joints on multiple toes.  A March 2011 x-ray revealed degenerative changes of the right foot with fused proximal interphalangeal joint of the fourth toe, severe osteoarthritic change at the first metatarsophalangeal joint, and joint space narrowing affecting several interphalangeal joints of the second through fourth toes.  See Virtual VA, 8/7/12 CAPRI (10/4/06-6/26/12), p. 50-52, 67, 287.

A November 2011 letter from Dr. M.D. stated that he was familiar with the Veteran and his history based on review of his service treatment records and history of injury, as well as review of his radiology report and detailed examination.  Dr. M.D. noted diagnoses of painful acquired hallux rigidus, osteoarthrosis, and hammertoe deformities to the right foot in the second, third, fourth, and fifth toes.

VA treatment records from December 2011 to June 2013 reflect a history of in-service trauma, a normal gait but inability to do heel-to-toe, and assessments of asymptomatic hallux limitus, traumatic arthrosis, and residual metarasus adductus with Morton's neuroma.  See Virtual VA, 8/7/12 CAPRI at 48, 55, 66.

A January 2014 VA examination indicated review of the claims file, recounted the Veteran's history, and recited his complaints.  The Veteran reported more pain in his right foot since the January 2009 VA examination and difficulty rolling through on his toes due to pain.  However, the VA examiner noted that the Veteran had normal, nonantalgic gait while walking in the hall to the examination room.  Although the Veteran complained of pain with activities, the VA examiner noted no flare-ups and no increased pain, weakness, fatigability, or incoordination with repetitive range of motion testing.  He also found that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, symptomatic hallux rigidus, acquired claw foot, malunion or nonunion of tarsal or metatarsal bones, or weak foot.  Based on x-ray evidence, the VA examiner found that the Veteran had residuals from his in-service injury in the form of metatarsophalangeal joint arthritis of the first toe, proximal interphalangeal joint arthritis of the fifth toe, and arthrofibrosis of the right fourth toe.  He described the Veteran's residuals as minor in severity as they did not affect his gait or cause any secondary manifestations.  He further stated that other changes were symmetrical and thus not related to the in-service injury but rather to age.

VA treatment records from June 2014 to March 2015 reflect complaints of pain and limitations in walking.  The Veteran was assessed with traumatic arthritis of the right foot, degenerative changes of the toes, advanced osteoarthritis changes to and hallux limitus of the right first metatarsophalangeal joint, restricted motion of all five toes, and deformity of all five toes.  It was determined that, when compared to the corresponding contralateral toe, the Veteran's second right toe appeared to be fused at the distal interphalangeal joint, his right third toe had limitation of motion dorsally, his right fourth toe was a mallet toe, and his right fifth toe was rigid.  It was also noted that the Veteran was using orthotic foot inserts and had a normal gait, although he ambulated on the lateral side of the foot.  See Virtual VA, 4/14/15 CAPRI, 37-38, 81-82, 84-85, 134, 139; VBMS, 12/9/14 VA Treatment Record.

Based on a careful review of all of the evidence, the Board finds that the assignment of a rating in excess of 20 percent for the Veteran's right foot disability is not warranted for any portion of the appeal period as it does not approximate severe symptomatology.

The Veteran reported constant pain, stiffness, and swelling.  However, he had a normal gait, used orthotic shoe inserts, and did not require any assistive devices for ambulation due to his right foot disability.  Regarding the clinical evidence, the January 2011 VA examiner found abnormal weight-bearing due to the callosities on the Veteran's big toes, but noted no signs of unusual shoe wear pattern or breakdown.  The January 2014 VA examiner noted no abnormal pressure on his right foot based on the lack of callus formation and shoe wear.  Furthermore, the VA examiner described the severity of the residuals of the Veteran's right foot injury to be minor.  Therefore, the Board finds that, overall, the Veteran's service-connected right foot disability is generously rated as 20 percent disabling.

The Board acknowledges the Veteran's contentions regarding the severity of his right foot disability.  While he may have other issues with his right foot which could impact the severity of his symptoms as a whole, the January 2014 VA examiner very clearly distinguished those symptoms associated with the in-service injury and those that are due to age.  As the Veteran is only service-connected for the residuals of the in-service injury to his right foot, only those symptoms associated with such residuals are considered in evaluating the current level of disability of his service-connected right foot disability.

Additionally, the Board has considered the applicability of other diagnostic codes pertaining to foot disabilities, but finds that there is none which would provide a higher rating for which the appropriate symptomatology is shown.  In other words, there is no evidence of record demonstrating acquired flatfoot (Diagnostic Code 5276), acquired claw foot (pes cavus) (Diagnostic Code 5278), or malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283).

Finally, the Board has considered, in compliance with DeLuca, the extent to which a higher rating is warranted for functional loss for either the Veteran's service-connected right foot disability at any time during the appeal period.  Throughout the appeal period, the Veteran reported increased foot pain with prolonged standing and walking.  Indeed, the clinical evidence did show evidence of pain with abnormal weight-bearing and tenderness.  However, the Board finds that the Veteran's currently assigned evaluation for his right foot disability already takes into consideration the Veteran's complaints of foot pain and the resulting functional impairment.  Accordingly, the Board finds that a higher rating for the right foot on the basis of functional loss is not warranted.

The Board has considered whether the Veteran's service-connected right foot disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected right foot disability is manifested by symptoms of pain, stiffness, swelling, and tenderness, which impacts his ability to stand and walk for prolonged periods of time.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

As such, the Board finds that the weight of the evidence is against a rating in excess of 20 percent for a right foot disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


